Case 1:18-cv-00163-JPH-TAB Document 27 Filed 11/26/18 Page 1 of 3 PageID #: 111




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 THE ESTATE OF RACHELLE STEWART )
 BY GENEECE PRITCHARD, PERSONAL )
 REPRESENTATIVE,                )
                                )
      Plaintiff,                )                              NO. 1:18-cv-00163-JPH-TAB
                                )
      v.                        )
                                )
 CORRECT CARE SOLUTIONS, LLC    )
 and,                           )
 KATRENA MITCHELL               )
                                )
      Defendants.               )
                                )

                    PLAINTIFF’S STATEMENT OF CLAIMS FOR TRIAL

        Plaintiff, by counsel, pursuant to the Court’s Case Management Plan, Section II D, states

 that at trial it will pursue the following claims against defendants on which plaintiff has the

 burden of proof:



        Claim 1:     Defendant Mitchell’s actions and inactions were deliberately indifferent to the

                     reasonable medical needs of Rachelle Stewart and thus in violation of the

                     Fourteenth Amendment to the United States Constitution, actionable pursuant

                     to 42 U.S.C. § 1983.

        Claim 2:     The actions and inactions of Defendants Mitchell and Correct Care Solutions

                     (CCS) constituted negligence and resulted in the wrongful death of Rachelle

                     Stewart, actionable under Indiana’s general wrongful death statute, Indiana

                     Code 34-23-1-1. This claim is pending before the Indiana Department of

                     Insurance.
Case 1:18-cv-00163-JPH-TAB Document 27 Filed 11/26/18 Page 2 of 3 PageID #: 112




       Claim 3:   Plaintiff may have a Fourteenth Amendment Monell claim against CCS for

                  deliberate indifference to the reasonable medical needs of arrestees based upon

                  its failure to have policies and adequate procedures on admission screening of

                  severely intoxicated arrestees. Discovery is still underway on this potential

                  claim.



       Claim 4:   Plaintiff will also present a claim for attorney fees and costs to the Court

                  following trial in the event it is a prevailing party pursuant to 42 U.S.C. § 1988.



                                                    Respectfully submitted,


 Dated: November 26, 2018                           /s/ Richard A. Waples
                                                    Richard A. Waples
                                                    Attorney for Plaintiff


 WAPLES & HANGER
 410 N. Audubon Road
 Indianapolis, Indiana 46219
 TEL: (317) 357-0903
 FAX: (317) 357-0275
 EMAIL: rwaples@wapleshanger.com




                                                2
Case 1:18-cv-00163-JPH-TAB Document 27 Filed 11/26/18 Page 3 of 3 PageID #: 113




                                  CERTIFICATE OF SERVICE

      The undersigned certifies that on November 26, 2018, a copy of this document was filed

 electronically. Notice of this filing will be sent to counsel of record by operation of the Court=s

 electronic filing system. Parties may access this filing through the Court=s system:


                Carol A. Dillon – carol@bleekedilloncrandall.com

                Christopher Andrew Farrington – drew@bleekedilloncrandall.com




                                                       /s/ Richard A. Waples
                                                       Richard A. Waples
 WAPLES & HANGER
 410 N. Audubon Road
 Indianapolis, IN 46219
 TEL: (317) 357-0903
 FAX: (317) 357-0275
 EMAIL: rwaples@wapleshanger.com




                                                   3
